Mr. Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court.
We accept the findings of fact contained in the judgment appealed from.
It not having been denied by counsel for the defendant that the subsidy was granted by the former Diputación Provincial in favor of the “Hospital de la Concepción” of this city, under the direction of the Society of the Servants of Mary, and it appearing from the evidence taken in those proceedings that the said society really did render the services in said charitable institution during the months of October and November of the year 1898, The People of Porto Eico, having assumed the pending obligations of the former Diputación Provincial, is bound to pay to the Society of the Servants of Mary the two monthly installments of the subsidy which the said former Diputación Provincial failed to pay in due time in compliance with the contract entered into by the said so*569ciety and the Diputación Provincial, which contract has the force of law between the contracting parties.
In accordance with Article 63 of the “Contentions Administrative” Law of September 13, 1888, costs should be taxed against the party who carries on a litigation with notorious persistence (notoria temeridad), under which provision The People of Porto Eico does not come in this case, because it has confined itself to the objection that there is.insufficient evidence to show that the Society of the Servants of Mary rendered the service in the “Hospital de la Concepción” during the two months to which reference is made in the complaint.
In view of the provisions of Article 1091 of the old Civil Code which are applicable to the case at bar, General Order No. 84, of April 18,1900, and article cited of the “Contentious Administrative” Law of September 13, 1888, we adjudge that we should affirm, and do affirm, the judgment appealed from and rendered on January 28, last, by the former District Court of San Juan, without special imposition of costs in either instance.

Affirmed.

Justices Hernández, Figueras, and Wolf concurred.
Mr. Justice MacLeary took no part in the decision of this case.